FILED
                            NOT FOR PUBLICATION                             MAY 03 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MARTIN JIMINEZ-OCHOA, AKA                        No. 08-71594
Martin Jiminez,
                                                 Agency No. A076-337-465
              Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted February 17, 2012
                            San Francisco, California

Before: HUG, B. FLETCHER, and PAEZ, Circuit Judges.




       Martin Jiminez-Ochoa, a native and citizen of Mexico and formerly a legal

permanent resident (LPR) of the United States, petitions for review of the decision

of the Board of Immigration Appeals (BIA) that Jiminez-Ochoa’s conviction under



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Nev. Rev. Stat. §§ 453.554 and 453.566 qualifies as a conviction “relating to a

controlled substance” under the Immigration and Nationality Act, and that Jiminez-

Ochoa is statutorily ineligible for cancellation of removal.

      We agree with the BIA that Jiminez-Ochoa’s Nevada conviction for

possession of drug paraphernalia is a conviction “relating to a controlled

substance” under 8 U.S.C. § 1227(a)(2)(B)(i), rendering him removable from the

United States. See Luu-Le v. INS, 224 F.3d 911, 916 (9th Cir. 2000).

      We also agree with the BIA that Jiminez-Ochoa is statutorily ineligible for

cancellation of removal because he cannot establish seven years of continuous

residence after having been admitted in any status. See 8 U.S.C. § 1229b(a)(2).

Jiminez-Ochoa was “admitted” to the United States on June 26, 2000, when he

adjusted to LPR status. He committed the offense that rendered him removable on

September 26, 2006. A period of continuous residence ceases to accrue on the date

of commission of a removable offense. 8 U.S.C. § 1229b(d)(1). Therefore,

Jiminez-Ochoa only accrued continuous residence for a period of six years and

three months, nine months shy of the requisite seven years.

      DENIED.